                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

 CHRISTOPHER SEAN COOPER                                                            PETITIONER

 v.                                                                           No. 1:14cr104-MPM

 UNITED STATES OF AMERICA                                                          RESPONDENT



                          MEMORANDUM OPINION AND ORDER

       This matter comes before the court on the petition of Christopher Sean Cooper to vacate,

set aside, or correct his sentence under 28 U.S.C.A. §2255. ECF doc. 45. After reviewing

Cooper’s petition, the court finds that Petitioner has failed to adequately state any grounds for

relief. In his petition, Cooper summarily alleges ineffective assistance of counsel, constitutional

violations, illegal sentence, and the unconstitutionality of the Adam Walsh Child Protection and

Safety Act without providing any facts to support his claims. Cooper does not specify which

actions by counsel or the Government he is challenging. In addition, Cooper references newly

discovered information, but fails to describe this information in any way.

       Such “mere conclusory allegations do not raise a constitutional issue in a habeas

proceeding. Schlang v. Heard, 691 F.2d 796, 798 (5th Cir.1982) (collecting cases).” Ross v.

Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983). Because Petitioner has failed to cite to any authority

in support of his claims, let alone any federal authority, he has failed to satisfy his burden of

demonstrating that a constitutional violation occurred. See Lockett v. Anderson, 230 F.3d 695,

707 (5th Cir.2000) (“The burden of proving that a constitutional violation occurred is, of course,

on a habeas petitioner”). As such, Cooper’s petition to vacate, set aside, or correct his sentence
under 28 U.S.C.A. §2255 is DENIED. A final judgment consistent with this memorandum

opinion will issue today.

       SO ORDERED, this the 16th day of October, 2019.


                                         /s/ MICHAEL P. MILLS
                                         UNITED STATES DISTRICT JUDGE
                                         NORTHERN DISTRICT OF MISSISSIPPI




                                           2
